DETAILED ACTION
This office action is in response to the communication received on 12/22/2020 concerning application no. 15/318,417 filed on 12/13/2016.
Claims 1 and 7-13 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, regarding the drawings in Figs. 1A, 1B, and 4, filed 12/22/2020 have been fully considered but they are not persuasive. 
Regarding Figs. 1A and 1B, Applicant argues that the specification discloses that these are eyelid aperture data signals, and not graphs/charts. According to one with ordinary skill in the art, such signals are inherently representative of eyelid amplitude as a function of time and thus x-axis and y-axis designations are appropriate.
Examiner respectfully disagrees with Applicant’s arguments. The x-axis and y-axis designations in Figs. 1A and 1B are not appropriate as there are no designations provided at all. With regards to the x-axis, even if one with ordinary skill in the art would be able to interpret is a representation of time, they would not be able to determine the scale or units of time that are being displayed. The time shown could be measured in milliseconds, seconds, hours, or another unit of time. Furthermore, one with ordinary skill in the art would not be able to associate the peaks of the signal to a point in time as there is no scaling. With regards to the y-axis, there is no mention of what the units of measurement are that are indicating the amplitudes. Similarly to the x-axis, there is no scaling or values associated to the x-axis.
Examiner respectfully maintains the drawing objection to Figs. 1A and 1B.


	Examiner has reviewed the Fig. 4 in light of Applicant’s arguments and understands what Fig. 4 is attempting to show. In order to clearly convey the error comparison plot, Examiner suggests that the x and y axes be labelled and provided with the appropriate units or terms of measurement. Furthermore, the legend should show that this is the 50Hz compared against the 500Hz data rather than simply indicating the plot line to be 50Hz.  
	Examiner respectfully maintains the drawing objection for Fig. 4.

Applicant’s arguments, see page 8, filed 12/22/2020, with respect to the drawing objection of Fig. 3 have been fully considered and are persuasive.  The drawing objection of Fig. 3 has been withdrawn. 

Applicant's arguments, regarding the 112(a) rejections of claims 1 and 11 of the “executing an algorithm to process the values…”, pages 10-11, filed 12/22/2020, have been fully considered but they are not persuasive. 

Regarding the 112(a) rejections of claims 1 and 11 for the failure to comply with the written description requirement due to recitation of “executing an algorithm to process the values of Amplitude-to-Velocity (AVR) ratios thereby to provide a measure of drowsiness”, Applicant argues that the specification clearly cites the usage of JDS algorithms and the JDS values are shown in Fig. 2 and 3. According to Applicant, the JDS (Johns Drowsiness Scale) is well known and uses AVR ratios to provide a measure of drowsiness. Furthermore, Applicant argues that the use of an algorithm to determine drowsiness from AVR ratios is a common practice and needs no further explanation.
Examiner respectfully disagrees with Applicant’s arguments. Examiner agrees that the specification cites the use of a JDS algorithm (cited in paragraph 0012) and that Figs. 2 and 3 show the JDS values. However, the specification fails to provide a sufficient description as to what algorithms in 
Examiner respectfully maintains the 112(a) rejections of claim 1 and 11.

Applicant’s arguments, see page 11, filed 12/22/2020, with respect to the 112(b) rejection of “blink amplitude” have been fully considered and are persuasive.  The 112(b) rejection of “blink amplitude” of claims 1, 7, and 11 have been withdrawn. 

Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because Figs. 1A and 1B are missing x-axis and y-axis labels, a scale, or units of measurement that correspond to the signals.  Fig. 4 is objected as the legend simply cites a 50 Hz but the paragraph 0033 of the specification teaches that the plot is an error comparison between the 50 Hz data and the 500 Hz data. Furthermore, the x and y axes are missing units or terms of measurement.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, lines 29-31, recites “executing an algorithm to process the values of Amplitude-to-Velocity (AVR) ratios thereby to provide a measure of drowsiness”. This claim element, in its present 

Claim 11, lines 18-19, recites “executing an algorithm to process the values of Amplitude-to-Velocity (AVR) ratios thereby to provide a measure of drowsiness”. This claim element, in its present form fails to provide adequate description as to how or what algorithm is used in the determination of a measure of drowsiness. Upon further review of the specification, it was determined that an algorithm is used in the measure of drowsiness. However, the specification fails to elaborate further on what mathematical concepts or equations are utilized with respect to a variable, which is the AVR, in order to obtain the measure of drowsiness. Nor does the specification provide a description on what criteria or logic must be implemented in the determination of a drowsiness measure. Therefore, the claim fails to reasonably convey to one with ordinary skill in the art that the inventor or joint inventor had possession of the claimed invention at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9, lines 1-5, recite “including processing…closing blink velocity”. This claim element would be indefinite to one with ordinary skill in the art. It is unclear how a velocity measurement can be obtained with one image. A velocity is dependent upon a change with respect to time. Therefore, at least two images or two data points, each with respect to different time points, are required to obtain a velocity value.
For purposes of examination, the Office is considering only the blink amplitude to be determined for each individual image.

	Regarding claim 9, lines 1-5, recite “including processing…closing blink velocity”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the scope of the claim element is as in its present form, the claim element is grammatically incorrect.
For purposes of examination, the Office is considering the claim to be teaching that the measure representatives are used for determine the blinking velocity for opening eyelids and closing eyelids.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (PGPUB No. US 2004/0233061) in view of Boverie et al. ("Driver Vigilance Diagnostic Based on Eyelid Movement Observation", July 6-11 2008, Proceedings of the 17th World Congress, The International Federation of Automatic Control, pages 12831-12836).

Regarding claim 1, Johns teaches a	 method of determining drowsiness which includes the steps of:
processing the measures representative of eyelid amplitude thereby to determine a series of individual blink events (Paragraph 0043 teaches that the detector 14 observes the eyelid movement. Fig. 3 shows that the blink is monitored in a time-series manner);
	processing the measures representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude (Paragraph 0043 teaches that the eyelid movement is used in order to acquire the amplitude of the blink. The amplitude is seen in Fig. 5);
processing the measures representative of eyelid amplitude to determine, for each blink event in the series of individual blink events, a value for blink velocity (Paragraph 0043 teaches that the eyelid movement is used in order to acquire the blink velocity. The velocity is seen in Fig. 5);

executing an algorithm to process the values of Amplitude-to-Velocity (AVR) ratios thereby to provide a measure of drowsiness (Paragraph 0059  teaches that the blink amplitude to velocity ratio (BAVR) is used to represent the contractile properties of the orbicularis muscles. This properties are influenced by the activation/deactivation of the central nervous system. This provides the indication of the level of drowsiness).
However, Johns is silent regarding a method of determining drowsiness which includes the steps of:
	operating a camera device thereby to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region;
processing the sequential image data thereby to, for individual images in the sequential image data, identify a-respective measures representative of eyelid amplitude.
In an analogous imaging field of endeavor, regarding the determination of drowsiness based on eyelid and blinking data, Boverie teaches a method of determining drowsiness which includes the steps of:
	operating a camera device (Camera in Fig. 2) thereby to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region (Paragraph 2 of the System Overview Section teaches a sampling frequency of 50 Hz and that the camera has a field of view that can cover 95% of the drivers eyellipse. Recited, “A sampling frequency of about 50Hz full image”. Paragraph 1 of the Eyelid Sensing and Feature Extraction Algorithms section teaches imaging and identification of the eye region. Recited, “The Eyelid sensing algorithms are feature based, meaning that small characteristics regions of the images are used to locate the face and eyes. Such approach allows robust eye detection, in real time, by reducing the image analysis to the feature regions.” Fig. 3 shows the imaging of the driver’s eyelids);
processing the sequential image data thereby to, for individual images in the sequential image data, identify respective measures representative of eyelid amplitude (Paragraph 1 of the System Overview and Paragraph 1 of the Eyelid Sensing and Feature Extraction Algorithms section teaches the real-time analysis of the images with the features. Recited, “Such approach allows robust eye detection, in real time, by reducing the image analysis to the feature regions”. Points 2 and 3 teach that the features are tracked at the frame rate and this includes the eyelid patterns like blink duration, closing and opening durations, and blink amplitudes. Recited, “The face tracker tracks at frame rate the features” and “The facial measurements module uses the position of the tracked features to determine the upper and lower eyelid and measure eyelid patterns (blink duration, closing and opening durations, blink amplitude).” The acquired data is shown in time series in Fig. 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johns with Boverie’s teaching of the operation of a camera with a sampling rate between 20 and 250 Hz to image the eye region and determine the eyelid amplitude of the acquired images. This modified apparatus would allow for the user to cover a majority of the driver’s eyellipse under its field of view (Paragraph 2 of the System Overview Section of Boverie states “The lens is defined to provide a field of view that covers 95% driver's eyellipse.”). Furthermore, this is a low-cost element that is compatible with mass car production (Paragraph 2 of the System Overview Section of Boverie states “a low cost compatible with mass car production”).

Regarding claim 11, Johns teaches a method of determining drowsiness which includes the steps of: 
processing the data representative of eyelid amplitude thereby to determine a series of individual blink events (Paragraph 0043 teaches that the detector 14 observes the eyelid movement. Fig. 3 shows that the blink is monitored in a time-series manner);

processing the data representative of eyelid amplitude, for each sampled eyelid amplitude, thereby to determine a measure of eyelid velocity, and thereby determine for each blink event in the series of individual blink events a value for blink velocity (Paragraph 0043 teaches that the eyelid movement is used in order to acquire the blink velocity. The velocity is seen in Fig. 5);
for each blink event, based on the determined value for blink amplitude and the determined value for blink velocity, determine a value for an Amplitude-to- Velocity (AVR) ratio (Paragraph 0043 teaches that the blink amplitude and velocity are used to obtain a amplitude to velocity ratio. This ratio is seen in Fig. 6); and
executing an algorithm to process the values of Amplitude-to-Velocity (AVR) ratios thereby to provide a measure of drowsiness (Paragraph 0059  teaches that the blink amplitude to velocity ratio (BAVR) is used to represent the contractile properties of the orbicularis muscles. This properties are influenced by the activation/deactivation of the central nervous system. This provides the indication of the level of drowsiness).
However, Johns is silent regarding a method of determining drowsiness which includes the steps of:
receiving data representative of sampled eyelid amplitude for a subject at a sampling rate of between 20 Hz and 250 Hz generated based on: (i) operating of a camera device which is operated to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region; and (ii) processing of the sequential image data thereby to, for individual images in the sequential image data, identify a respective measures representative of eyelid amplitude.

receiving data representative of sampled eyelid amplitude for a subject at a sampling rate of between 20 Hz and 250 Hz generated based on: (i) operating of a camera device which is operated to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region (Paragraph 2 of the System Overview Section teaches a sampling frequency of 50 Hz and that the camera has a field of view that can cover 95% of the drivers eyellipse. Recited, “A sampling frequency of about 50Hz full image”. Paragraph 1 of the Eyelid Sensing and Feature Extraction Algorithms section teaches imaging and identification of the eye region. Fig. 3 shows the imaging of the driver’s eyelid along with processed data that shows the amplitudes. Recited, “The Eyelid sensing algorithms are feature based, meaning that small characteristics regions of the images are used to locate the face and eyes. Such approach allows robust eye detection, in real time, by reducing the image analysis to the feature regions”); and (ii) processing of the sequential image data thereby to, for individual images in the sequential image data, identify a respective measures representative of eyelid amplitude (Paragraph 1 of the System Overview and Paragraph 1 of the Eyelid Sensing and Feature Extraction Algorithms section teaches the real-time analysis of the images with the features. Recited, “Such approach allows robust eye detection, in real time, by reducing the image analysis to the feature regions”. Points 2 and 3 teach that the features are tracked at the frame rate and this includes the eyelid patterns like blink duration, closing and opening durations, and blink amplitudes. Recited, “The face tracker tracks at frame rate the features” and “The facial measurements module uses the position of the tracked features to determine the upper and lower eyelid and measure eyelid patterns (blink duration, closing and opening durations, blink amplitude).” The acquired data is shown in time series in Fig. 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johns with Boverie’s teaching of the operation of a camera with a .

Claims 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (PGPUB No. US 2004/0233061) in view of Boverie et al. ("Driver Vigilance Diagnostic Based on Eyelid Movement Observation", July 6-11 2008, Proceedings of the 17th World Congress, The International Federation of Automatic Control, pages 12831-12836) further in view of Matsui et al. (PGPUB No. US 2016/0317033).

Regarding claim 7, modified Johns teaches the method in claim 1, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, wherein processing the measures representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude, includes processing the measures representative of eyelid amplitude as adjusted based on an interpolation method.
	In an analogous imaging field of endeavor, regarding the determination of eyelid position, Matsui teaches a method, wherein processing the measures representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude, includes processing the measures representative of eyelid amplitude as adjusted based on an interpolation method (Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using 

Regarding claim 8, modified Johns teaches the method in claim 1, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, processing the measures representative of eyelid amplitude to determine, for each blink event in the series of individual blink events, a value for blink velocity, includes processing the measures representative of eyelid amplitude as adjusted based on an interpolation method.
	In an analogous imaging field of endeavor, regarding the determination of eyelid position, Matsui teaches a method, processing the measures representative of eyelid amplitude to determine, for each blink event in the series of individual blink events, a value for blink velocity, includes processing the measures representative of eyelid amplitude as adjusted based on an interpolation method (Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction. Paragraph 0046 teaches that the temporal changes in the position of the upper eyelid allows for the acquisition of information relating to the eye opening and eye closing speed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using an interpolation method to determine a blink velocity. This modified method would allow a user to determine information relating to the eyelids with high precision (Paragraph 0008 of Matsui).

Regarding claim 9, modified Johns teaches the method in claim 1, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, including processing the measures representative of eyelid amplitude, for each of the individual images, thereby to determine a 
	In an analogous imaging field of endeavor, regarding the determination of eyelid position, Matsui teaches a method, including processing the measures representative of eyelid amplitude, for each of the individual images, thereby to determine a measure of eyelid velocity and direction, and thereby determine for each blink event in the series of individual blink events, a value for opening blink velocity and closing blink velocity (Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction. Paragraph 0046 teaches that the temporal changes in the position of the upper eyelid allows for the acquisition of information relating to the eye opening and eye closing speed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using an interpolation method to determine a blink velocity. This modified method would allow a user to determine information relating to the eyelids with high precision (Paragraph 0008 of Matsui).

Regarding claim 10, modified Johns teaches the method in claim 1, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, including adjusting each measure of eyelid amplitude based on an interpolation method.
	In an analogous imaging field of endeavor, regarding the determination of eyelid position, Matsui teaches a method, including adjusting each measure of eyelid amplitude based on an interpolation method (Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using 

Regarding claim 12, modified Johns teaches the method in claim 11, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, including processing the measures representative of eyelid amplitude, for each of the individual images, thereby to determine a measure of eyelid velocity and direction, and thereby determine for each blink event in the series of individual blink events, a value for opening blink velocity and closing blink velocity.
	In an analogous imaging field of endeavor, regarding the determination of eyelid position, Matsui teaches a method, including processing the measures representative of eyelid amplitude, for each of the individual images, thereby to determine a measure of eyelid velocity and direction, and thereby determine for each blink event in the series of individual blink events, a value for opening blink velocity and closing blink velocity (Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction. Paragraph 0046 teaches that the temporal changes in the position of the upper eyelid allows for the acquisition of information relating to the eye opening and eye closing speed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using an interpolation method. This modified method would allow a user to determine information relating to the eyelids with high precision (Paragraph 0008 of Matsui).

Regarding claim 13, modified Johns teaches the method in claim 11, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, wherein the data representative of sampled eyelid amplitude is generated based on a method further including: (iii) performing an interpolation method thereby to adjust the measures representative of eyelid amplitude.

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using an interpolation method. This modified method would allow a user to determine information relating to the eyelids with high precision (Paragraph 0008 of Matsui).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793          


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793